DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 26, 2021 and October 27, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
This Office Action is in response to the Amendment filed on the date: October 27, 2021.
Claims 1-53 are currently pending.  Claims 1, 10, 22, 25, 44 and 53 have been amended.  No claims are canceled or are new.

Response to Arguments
Applicant’s arguments, see REMARKS page 9, with respect to the rejection of claims 10, 22,  44 and 53 under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of claims 10, 22, 44 and 53 has been withdrawn. 
The applicant has argued that the Mackenzie reference is unrelated to the present invention.  The examiner respectfully disagrees since detecting arc faults (as disclosed by Mackenzie) is related to the detection of partial discharges.
The applicant has argued that Mackenzie fails to teach “a transducer which is used to sense a signal from an electrical asset”, see REMARKS page 9.  The examiner respectfully disagrees with the applicant’s argument.  Mackenzie teaches, in Figure 1, that the arc fault detector 23 (the transducer) is used to sense a signal in the line and neutral conductor (signal from an electrical asset) which is from an electrical source.  The applicant further argues that Mackenzie fails to teach “sensing a signal related to an occurrence of a partial discharge”.  The examiner respectfully disagrees with the applicant’s argument.  As cited in the rejection below, Mackenzie teaches detection of arc faults (partial discharges) and has an arc fault detector to perform the detection.  
The applicant has argued that Mackenzie fails to teach “calculating an accumulated amount” and “decreasing the calculated accumulated amount”, see REMARKS pages 9-10.  The examiner respectfully disagrees with the applicant’s argument.  As cited in the rejection below, Mackenzie teaches that a capacitor is used to accumulate all charges that exceed a threshold and when the capacitor has accumulated enough charge an arc fault detection is triggered, thus teaching the “calculating an accumulated amount” limitation.  Mackenzie also teaches that a bleed resistor is used to attenuate or reduce the charge in the capacitor over time, thus teaching the “decreasing the calculated accumulated amount” limitation.
Applicant’s arguments, see REMARKS pages 9-10 (see page 9 lines 24-26 and page 10 lines 5-12), with respect to the rejection(s) of claim(s) 1 and 25 under 35 U.S.C. §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shaver et al. 2012/0248946.  
With the arguments made by the examiner above, the rejection of claims 1-53 are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 11-15, 18-21, 25, 27-28 and 35-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie 5815352 (applicant disclosed art) in view of Shaver et al. 2012/0248946 (called Shaver hereinafter and newly cited art).

Regarding independent claim 1, Mackenzie teaches, in Figures 1 and 2, a method of detecting damage caused by partial discharge in an electrical asset (Column 1 lines 8-14; Figs. 1 and 2), comprising: 
sensing a signal from the electrical asset due to an occurrence of a partial discharge using a transducer and responsively providing a transducer output (Column 3 lines 51-53 and 59-61);
processing the transducer output by comparing the transducer output to a baseline, calculating an accumulated amount by which the transducer output exceeds the baseline (Column 4 line 63 to Column 5 line 5; Column 5 lines 53-56 and Column 6 lines 15-16), decreasing the calculated accumulated amount with time (Column 4 lines 54-59).
Mackenzie fails to teach wherein the signal is a radio frequency signal received by the transducer; detecting damage caused by partial discharge in the electrical asset based upon the calculated accumulated amount; providing an output related to detected damage. 
Shaver teaches wherein the signal is a radio frequency signal received by the transducer (para [0007]; sensing partial discharge with radio frequency signals); detecting damage caused by partial discharge in the electrical asset based upon the calculated accumulated amount (para [0007 and 0026]); providing an output related to detected damage (para [0007 and 0026]). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie with partial discharge monitoring system as described by Shaver for the purpose of determining the insulation damage or deterioration of a motor has occurred due to a partial discharge.

Regarding claim 3, Mackenzie and Shaver teach the method of claim 1, Mackenzie further teaches wherein processing the transducer output includes filtering out large events in the transducer output having a short duration (Column 4 lines 38-47). 

Regarding claim 4, Mackenzie and Shaver teach the method of claim 1, Mackenzie further teaches wherein processing the transducer output includes normalizing a deviation (Column 4 lines 22-32). 

Regarding claim 11, Mackenzie and Shaver teach the method of claim 1, Mackenzie further teaches including suppressing false positives prior to calculating a deviation (Abstract; Column 1 lines 8-14; Column 7 lines 3-9). 

Regarding claim 12, Mackenzie and Shaver teach the method of claim 1, Mackenzie further teaches wherein detecting damage includes detecting accumulated damage (Fig. 3). 

Regarding claim 13, Mackenzie and Shaver teach the method of claim 1, Mackenzie further teaches wherein detecting damage includes detecting critical damage based upon a rate of increase in the transducer output (Fig. 3; 117). 

Regarding claim 14, Mackenzie and Shaver teach the method of claim 1, Mackenzie further teaches including receiving a second signal (Fig. 3; 115) sensed from the electrical asset and the step of processing includes combining the signal and the second signal to create an aggregate data set (Fig. 3). 

Regarding claim 15, Mackenzie and Shaver teach the method of claim 1, Mackenzie further teaches including recognizing a pattern in the transducer output and responsively classifying the partial discharge (Fig. 3; 113 and 115 arc fault, 117 arc fault due to tungsten bulb burnout). 

Regarding claim 18, Mackenzie and Shaver teach the method of claim 1, Mackenzie further teaches including calculating a deviation of the transducer output by detecting an increase in the transducer output above the baseline (Fig. 3; pulse amplitude above 109 and/or 111). 

Regarding claim 19, Mackenzie and Shaver teach the method of claim 1, Mackenzie further teaches wherein calculating an accumulated amount includes creating an accumulative sum of partial discharge events in the transducer output that exceed the baseline (Fig. 3; number of detected discharge events 113, 115 and 117). 

Regarding claim 20, Mackenzie and Shaver teach the method of claim 1, Mackenzie further teaches wherein detecting damage includes identifying new damage (Fig. 3; any newest measured discharge is new damage). 

Regarding claim 21, Mackenzie and Shaver teach the method of claim 1, Mackenzie further teaches wherein processing the transducer output includes providing a higher weight to recent events in the transducer output (Fig. 3; newest measured discharge would indicate the latest issues with device and would be given the higher weight). 

Regarding independent claim 25, Mackenzie teaches, in Figures 1 and 2, a partial discharge damage detection system for detecting damage caused by partial discharge in an electrical asset (Column 1 lines 8-14; Figs. 1 and 2), comprising: 
one or more transducers configured to receive one or more signals from the electrical asset generated due to an occurrence of partial discharge in an electrical asset and responsively providing a transducer output (Column 3 lines 51-53 and 59-61); 
processing circuitry configured to compare the transducer output to a baseline, calculate an accumulated amount by which the transducer output exceeds the baseline (Column 4 line 63 to Column 5 line 5; Column 5 lines 53-56 and Column 6 lines 15-16), decrease the calculated accumulated amount with time (Column 4 lines 54-59).
Mackenzie fails to teach wherein the signals are radio frequency signals received by the transducers; detect damage caused by partial discharge in the electrical asset based upon the calculated accumulated amount; output circuitry configured to provide an output related to damage. 

Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie with partial discharge monitoring system as described by Shaver for the purpose of determining the insulation damage or deterioration of a motor has occurred due to a partial discharge.

Regarding claim 27, Mackenzie and Shaver teach the partial discharge damage detection system of claim 25, Mackenzie further teaches wherein the processing circuitry filters out large events in the transducer output having a short duration (Column 4 lines 38-47). 

Regarding claim 28, Mackenzie and Shaver teach the partial discharge damage detection system of claim 25, Mackenzie further teaches wherein the processing circuitry normalizes a deviation (Column 4 lines 22-32). 

Regarding claim 35, Mackenzie and Shaver teach the partial discharge damage detection system of claim 25, Mackenzie further teaches wherein the processing circuitry suppresses false positives prior to calculating a deviation (Abstract; Column 1 lines 8-14; Column 7 lines 3-9). 

Regarding claim 36, Mackenzie and Shaver teach the partial discharge damage detection system of claim 25, Mackenzie further teaches wherein the processing circuitry detects damage includes detecting accumulated damage (Fig. 3). 

Regarding claim 37, Mackenzie and Shaver teach the partial discharge damage detection system of claim 25, Mackenzie further teaches wherein the processing circuitry detects critical damage based upon a rate of increase in the transducer output (Fig. 3; 117). 

Regarding claim 38, Mackenzie and Shaver teach the partial discharge damage detection system of claim 25, Mackenzie further teaches wherein the processing circuitry receives a second signal (Fig. 3; 115) sensed from the electrical asset and combines the signal and the second signal to create an aggregate data set (Fig. 3). 

Regarding claim 39, Mackenzie and Shaver teach the partial discharge damage detection system of claim 25, Mackenzie further teaches wherein the processing circuitry recognizes a pattern in the transducer output and responsively classifies the partial discharge (Fig. 3; 113 and 115 arc fault, 117 arc fault due to tungsten bulb burnout). 

Regarding claim 40, Mackenzie and Shaver teach the partial discharge damage detection system of claim 25, Mackenzie further teaches wherein the processing circuitry calculates a deviation of the transducer output by detecting an increase in the transducer output above the baseline (Fig. 3; pulse amplitude above 109 and/or 111). 

Regarding claim 41, Mackenzie and Shaver teach the partial discharge damage detection system of claim 25, Mackenzie further teaches wherein the processing circuitry calculates an accumulated amount by creating an accumulative sum of partial discharge events in the transducer output that exceed the baseline (Fig. 3; number of detected discharge events 113, 115 and 117). 

Regarding claim 42, Mackenzie and Shaver teach the partial discharge damage detection system of claim 25 wherein the processing circuitry identifies new damage in the electrical asset (Mackenzie; Fig. 3; any newest measured discharge is new damage). 

Regarding claim 43, Mackenzie and Shaver teach the partial discharge damage detection system of claim 25 wherein the processing circuitry provides a higher weight to recent events in the . 


Claims 2 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie, in view of Shaver and further in view of Murnane 2018/0115144 (previously cited).

Regarding claim 2, Mackenzie and Shaver teach the method of claim 1, but fails to teach wherein processing the transducer output includes decimating the transducer output. 
Murnane teaches wherein processing the transducer output includes decimating the transducer output (para [0010]).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie and Shaver with the Rogowski coil as described by Murnane for the purpose of removing DC current flow from the transducer output which reduces processing circuitry needed.

Regarding claim 26, Mackenzie and Shaver teach the partial discharge damage detection system of claim 25, but fails to teach wherein the processing circuitry decimates the transducer output. 
Murnane teaches wherein the processing circuitry decimates the transducer output (para [0010]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie and Shaver with the Rogowski coil as described by Murnane for the purpose of removing DC current flow from the transducer output which reduces processing circuitry needed.

Claims 5 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie, in view of Shaver and further in view of Bae et al. 2012/0185185 (called Bae hereinafter and applicant disclosed art).

Regarding claim 5, Mackenzie and Shaver teach the method of claim 1, but fails to teach wherein processing the transducer output includes compensating for accumulated deviations with a variable sampling time scale. 
Bae teaches wherein processing the transducer output includes compensating for accumulated deviations with a variable sampling time scale (para [0134]).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie and Shaver with the transducer error compensation as described by Bae for the purpose of improving the accuracy of the outputs based on the environment the device is situated in.

Regarding claim 29, Mackenzie and Shaver teach the partial discharge damage detection system of claim 25, but fails to teach wherein the processing compensates for accumulated deviations with a variable sampling time scale. 
Bae teaches wherein the processing compensates for accumulated deviations with a variable sampling time scale (para [0134]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie and Shaver with the transducer error compensation as described by Bae for the purpose of improving the accuracy of the outputs based on the environment the device is situated in.

Claims 6 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie, in view of Shaver and further in view of Krumpholz et al. 2014/0347069 (called Krumpholz hereinafter and previously cited).

Regarding claim 6, Mackenzie and Shaver teach the method of claim 1, but fail to teach including pausing detecting damage when the electrical asset is not in use. 
Krumpholz teaches pausing detecting damage when the electrical asset is not in use (para [0049]). 


Regarding claim 30, Mackenzie and Shaver teach the partial discharge damage detection system of claim 25, but fail to teach wherein the processing circuitry pauses damage detection when the electrical asset is not in use. 
Krumpholz teaches wherein the processing circuitry pauses damage detection when the electrical asset is not in use (para [0049]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie and Shaver with the pausing of operations as described by Krumpholz for the purpose of performing a self test to detect any potential malfunction of the device.

Claims 7-8 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie, in view of Shaver and further in view of Nayak et al. 2011/0249370 (called Nayak hereinafter and applicant disclosed art).

Regarding claim 7, Mackenzie and Shaver teach the method of claim 1, but fail to teach including performing a partial discharge self test. 
Nayak teaches performing a partial discharge self test (para [0048]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie and Shaver with the self-test process as described by Nayak for the purpose of determining the status, health, and/or fault information and to allow appropriate correction if needed.

Regarding claim 8, Mackenzie, Shaver and Nayak teach the method of claim 7, Nayak further teaches wherein the self test is used to establish normalization (para [0048]; self testing to get back to normal operational status). 

Regarding claim 31, Mackenzie and Shaver teach the partial discharge damage detection system of claim 25, but fail to teach wherein the processing circuitry performs a partial discharge self test. 
Nayak teaches wherein the processing circuitry performs a partial discharge self test (para [0048]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie and Shaver with the self-test process as described by Nayak for the purpose of determining the status, health, and/or fault information and to allow appropriate correction if needed.

Regarding claim 32, Mackenzie, Shaver and Nayak teach the partial discharge damage detection system of claim 31, Nayak further teaches wherein the self test is used to establish normalization (para [0048]; self testing to get back to normal operational status). 

Claims 22, 44 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie, in view of Shaver, in view of Nayak and further in view of Krumpholz.

Regarding claim 22, Mackenzie, Shaver and Nayak teach the method of claim 7, but fail to teach including pausing detecting during a partial discharge self test. 
Krumpholz teaches pausing detecting during a partial discharge self test (para [0049]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie, Shaver and Nayak with the pausing of operations as described by Krumpholz for the purpose of performing a self test to detect any potential malfunction of the device.

Regarding claim 44, Mackenzie, Shaver and Nayak teach the partial discharge damage detection system of claim 31, but fail to teach including pausing detecting during a partial discharge self test. 
Krumpholz teaches pausing detecting during a partial discharge self test (para [0049]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie, Shaver and Nayak with the pausing of operations as described by Krumpholz for the purpose of performing a self test to detect any potential malfunction of the device.

Regarding claim 53, Mackenzie, Shaver and Nayak teach the partial discharge damage detection system of claim 31, but fail to teach wherein the processing circuitry pauses damage detection during a self test.
Krumpholz teaches wherein the processing circuitry pauses damage detection during a self test (para [0049]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie, Shaver and Nayak with the pausing of operations as described by Krumpholz for the purpose of performing a self test to detect any potential malfunction of the device.

Claims 9-10 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie, in view of Shaver and further in view of Sung 2007/0121261 (previously cited).

Regarding claim 9, Mackenzie and Shaver teach the method of claim 4, but fail to teach including establishing normalization using the baseline. 
Sung teaches establishing normalization using the baseline (para [0009]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie and Shaver with the normalization of the output signal as described by Sung for the purpose of improving the detection 

Regarding claim 10, Mackenzie and Shaver teach the method of claim 4, but fail to teach including establishing a normalization using statistical parameters of the transducer output. 
Sung teaches establishing a normalization using statistical parameters of the transducer output (para [0009]). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie and Shaver with the normalization of the output signal as described by Sung for the purpose of improving the detection accuracy of a potential arc fault while reducing a danger of fire by reducing circuit break time according to the magnitude of the load current.

Regarding claim 33, Mackenzie and Shaver teach the partial discharge damage detection system of claim 25, but fail to teach including establishing normalization using the baseline. 
Sung teaches including establishing normalization using the baseline (para [0009]). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie and Shaver with the normalization of the output signal as described by Sung for the purpose of improving the detection accuracy of a potential arc fault while reducing a danger of fire by reducing circuit break time according to the magnitude of the load current.

Regarding claim 34, Mackenzie and Shaver teach the partial discharge damage detection system of claim 25, but fail to teach wherein the processing circuitry establishes a normalization using statistical parameters of the transducer output. 
Sung teaches the processing circuitry establishes a normalization using statistical parameters of the transducer output (para [0009]). 
.

Claims 16-17, 24 and 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie, in view of Shaver and further in view of Di Stefano 2016/0116520 (called Di Stefano hereinafter and previously cited).

Regarding claim 16, Mackenzie and Shaver teach the method of claim 15, but fail to teach wherein classifying partial discharge includes classifying internal partial discharge. 
Di Stefano teaches wherein classifying partial discharge includes classifying internal partial discharge (para [0089]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie and Shaver with classification of partial discharges as described by Di Stefano for the purpose of allowing one skilled in the art to determine what kind of partial discharge has occurred and any potential damages each could have caused.

Regarding claim 17, Mackenzie and Shaver teach the method of claim 15, but fail to teach wherein classifying includes classifying corona discharge. 
Di Stefano teaches wherein classifying includes classifying corona discharge (para [0089]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie and Shaver with classification of partial discharges as described by Di Stefano for the purpose of allowing one skilled in the art to determine what kind of partial discharge has occurred and any potential damages each could have caused.

Regarding claim 24, Mackenzie and Shaver teach the method of claim 15, but fail to teach wherein classifying includes classifying surface discharge. 
Di Stefano teaches wherein classifying includes classifying surface discharge (para [0089]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie and Shaver with classification of partial discharges as described by Di Stefano for the purpose of allowing one skilled in the art to determine what kind of partial discharge has occurred and any potential damages each could have caused.

Regarding claim 46, Mackenzie and Shaver teach the partial discharge damage detection system of claim 25, but fail to teach wherein classifying partial discharge includes classifying internal partial discharge. 
Di Stefano teaches wherein classifying partial discharge includes classifying internal partial discharge (para [0089]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie and Shaver with classification of partial discharges as described by Di Stefano for the purpose of allowing one skilled in the art to determine what kind of partial discharge has occurred and any potential damages each could have caused.

Regarding claim 47, Mackenzie and Shaver teach the partial discharge damage detection system of claim 25, but fail to teach wherein classifying includes classifying corona discharge. 
Di Stefano teaches wherein classifying includes classifying corona discharge (para [0089]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie and Shaver with classification of partial discharges as described by Di Stefano for the purpose of allowing one skilled in the art to 

Regarding claim 48, Mackenzie and Shaver teach the partial discharge damage detection system of claim 25, but fail to teach wherein classifying includes classifying surface discharge. 
Di Stefano teaches wherein classifying includes classifying surface discharge (para [0089]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie and Shaver with classification of partial discharges as described by Di Stefano for the purpose of allowing one skilled in the art to determine what kind of partial discharge has occurred and any potential damages each could have caused.

Claims 23 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie, in view of Shaver and further in view of Ando 2014/0336479 (previously cited).

Regarding claim 23, Mackenzie and Shaver teach the method of claim 1, but fail to teach including using the transducer outputs from neighboring assets to suppressing false positives. 
Ando teaches using the transducer outputs from neighboring assets to suppressing false positives (para [0705]; uses neighboring detection cell to confirm another cells detection).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie and Shaver with the false detection method as described by Ando for the purpose of allowing one skilled in the art to confirm if a detection device did get a positive detection by comparing with a neighboring detection device.

Regarding claim 45, Mackenzie and Shaver teach the partial damage detection system of claim 25, but fail to teach including using the transducer outputs from neighboring assets to suppressing false positives. 

Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie and Shaver with the false detection method as described by Ando for the purpose of allowing one skilled in the art to confirm if a detection device did get a positive detection by comparing with a neighboring detection device.

Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie, in view of Shaver and further in view of Narayanan et al. 2016/0003900 (called Narayanan hereinafter and previously cited).

Regarding claim 49, Mackenzie and Shaver teach the partial discharge damage detection system of claim 25, but fail to teach wherein the processing circuitry compares the transducer output with a transducer output from a neighboring electrical asset during a self test.
Narayanan teaches wherein the processing circuitry compares the transducer output with a transducer output from a neighboring electrical asset during a self test (para [0056-0057]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie and Shaver with the self-test method as described by Narayanan for the purpose of allowing one skilled in the art to confirm the outputs of one digital circuit is correct by comparing with outputs of other similar digital circuits.

Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie, in view of Shaver and further in view of Vrba et al. 2006/0095220 (called Vrba hereinafter and previously cited).

Regarding claim 50, Mackenzie and Shaver teach the partial discharge damage detection system of claim 25, but fail to teach wherein the processing circuitry reduces crosstalk in the transducer output from a neighboring electrical asset.

Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie and Shaver with the crosstalk correction method as described by Vrba for the purpose of allowing correction of the output of a sensor when other sensors are nearby that can interfere with the output of the sensor.

Claims 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie, in view of Shaver and further in view of Kawate et al. 2004/0109269 (called Kawate hereinafter and previously cited).

Regarding claim 51, Mackenzie and Shaver teach the partial discharge damage detection system of claim 25, but fails to teach including a calibrator for use in a self test which simulates a partial discharge event.
Kawate teaches including a calibrator for use in a self test which simulates a partial discharge event (para [0013]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie and Shaver with the self test method as described by Kawate for the purpose of allowing one skilled in the art to simulate a detection of an arc in a device, thus allowing testing of the arc detection device to see if it is operating properly.

Regarding claim 52, Mackenzie, Shaver and Kawate teach the partial discharge damage detection system of claim 51, Kawate further teaches wherein the transducer output during the self test is not included in the accumulated amount of time (para [0013 and 0025]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bierman et al. discloses “Partial discharge signal detection using resistive attenuation” (see 2017/0059643)
Kaneda et al. discloses “Partial discharge monitoring apparatus and partial discharge remote monitoring systems for rotating electric machines” (see 2005/0012507)
Obata et al. discloses “Apparatus for partial discharge detection of turn to turn insulation in motor” (see 2006/0022679)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867